Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This Final Office Action is in response to the Application Serial 15/873,360. In response to the Examiner’s action filed June 16, 2022 , Applicant amended claims 1, 3, & 4  on  June 27, 2022.  The Applicant’s amendments to the claims 1 and 3 & 4 are examined below.  Claims 1-23 are pending in this application, and claims 1-7 have been rejected below. Claims 8-23 are withdrawn.


Response to Amendment
Claims 1-23 are pending in this application. Claims 1, 3, & 4 are amended.  Claims 8-23 remain withdrawn.

The amended claims 1, 3 & 4 raise new issues and necessitate a new rejection under 35 U.S.C. 103. Applicant’s amendments to claims 1, 3, & 4 are not sufficient to overcome the 35 USC 103 rejections, see below.


Response to Arguments
Applicant’s arguments filed on June 16, 2022, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 





Response to Claim Rejection -35.U.S.C 103
On pages 12- 23 of the Applicant’s Arguments, the Applicant submits, “… 
Claims 1, 3-4 The rejection of claims 1 and 3-4 under 35 U.S.C. §103 as allegedly being unpatentable over Grady Smith in view of Head is respectfully traversed because for at least the following reasons, Grady Smith and Head whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended. … Since the combination of Grady Smith and Head does not teach, disclose or suggest all the limitations of Applicant's amended independent claim 1, as listed above, Applicant's independent claim 1 is not obvious over Grady Smith in view of Head since a prima facie case of obviousness has not been met under MPEP §2143. Additionally, the claims that depend on amended claim 1, namely claims 3-4, are also patentable over Grady Smith in view of Head for at least the same reasons.  Ching-to is silent regarding all the limitation …” of  per amended claims 1 …”.  Therefore, even if the teachings of Grady Smith are combined with those of Head and Ching-to, the result would still fail to teach or suggest the limitations of amended claim 1 … amended claim 3 comprises, in part, "the optimization computing model provides the optimized predicted hiring plan further based on total number of available resources at any point in time, resources available due to hiring, unmet demand, and capacities of maximum allocated resources to opportunities" (emphasis added). The combination of Grady Smith, Head and Ching-to is silent regarding these limitations. Amended claim 4 comprises, in part, "the service contract is an information technology (IT) service contract" (emphasis added). The combination of Grady Smith, Head and Ching-to is silent regarding these limitations in combination with the limitations including the limitations of the independent and intervening claims. Since the combination of Grady Smith, Head and Ching-to does not teach, disclose or suggest all the limitations of Applicant's amended independent claim 1, as listed above, Applicant's independent claim 1 is not obvious over Grady Smith in view of Head and Ching-to since aprimafacie case of obviousness has not been met under MPEP §2143. Additionally, the claims that depend on amended claim 1, namely claims 3-4, are also patentable over Grady Smith in view of Head and Ching-to for at least the same reasons. Accordingly, withdrawal of the rejections of claims 1, 3-4 is respectfully requested. …”  .

Claims 5-7  The rejection of claims 5-7 under 35 U.S.C. §103 as allegedly being unpatentable over Grady Smith in view of Head, and further in view of Ching-to and Celhar is respectfully traversed because for at least the following reasons, Grady Smith, Head, Ching-to and Celhar, whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended. Claims 5-7 indirectly depend on amended claim 1. Similarly as asserted above, the combination of Grady Smith in view of Head and Ching-to is silent regarding Applicant's amended claim 1, as listed above. Celhar teaches a system related to government procurement activities where the system … Celhar is silent regarding predictions and prediction learning models. …. as per amended claim 1. Therefore, even if the teachings of Grady Smith are combined with those of Head, Ching-to and Celhar, the result would still fail to teach or suggest the limitations of amended claim 1, as listed above.  Since the combination of Grady Smith, Head, Ching-to and Celhar does not teach, disclose or suggest all the limitations of Applicant's amended independent claim 1, as listed above, Applicant's independent claim 1 is not obvious over Grady Smith in view of Head, Ching-to and Celhar since aprimafacie case of obviousness has not been met Amdt. dated June 27, 2022Reply to Non-Final Office Action of June 16, 2022under MPEP §2143. Additionally, the claims that depend on amended claim 1, namely claims 5-7, are also patentable over Grady Smith in view of Head, Ching-to and Celhar for at least the same reasons. Patent Application No. 15/873,360 Docket No. ARC920160122US1Accordingly, withdrawal of the rejections of claims 5-7 is respectfully requested. …”.
Page 19 of 23 

Claim 2 
The rejection of claim 2 under 35 U.S.C. §103 as allegedly being unpatentable 
over Grady Smith in view of Head, Ching-to and Vogel is respectfully traversed because for at least the following reasons, Grady Smith, Head, Ching-to and Vogel, whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended. Claim 2 directly depends on amended claim 1. Similarly, as asserted above, the combination of Grady Smith, Head and Ching-to is silent regarding Applicant's amended claim 1, … even if the teachings of Grady Smith are combined with those of Head and Vogel, the result would still fail to teach or suggest the limitations of amended claim 1, Therefore, even if the teachings of Grady Smith are combined with those of Head, Ching-to and Vogel, the result would still fail to teach or suggest the limitations of amended claim 1, as listed above. Since the combination of Grady Smith, Head, Ching-to and Vogel does not teach, disclose or suggest all the limitations of Applicant's amended independent claim 1, as listed above, Applicant's independent claim 1 is not obvious over Grady Smith in view of Head, Ching-to and Vogel since aprimafacie case of obviousness has not been met under MPEP §2143. Additionally, the claim that depends on amended claim 1, namely claim 2, is also patentable over Grady Smith in view of Head, Ching-to and Vogel for at least the same reasons….  Accordingly, withdrawal of the rejections of claim 2 is respectfully requested….”. 


Page 15 of 23 	Amdt. dated May 24, 2022Patent Application No. 15/873,360 Docket No. ARC920160122US1Amdt. dated May 24, 2022Examiner respectfully disagrees. The amended claims necessitate grounds for a new rejection. The claims 1-7 are rejected under 35 U.S.C. 103, see below.

Patent Application No. 15/873,360 Docket No. ARC920160122US1 
Amdt. dated June 27, 2022Page 27 of 29Patent Application No. 15/873,360 Docket No. ARC920160122US1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, & 7  a is/are rejected under 35 U.S.C. 103 as being unpatentable Diech (US 2011/0,054,973 A1)  in view of  Head (US 2004/0,254,850 A1) and in further view of Chinto (1987, Unique Implementation of Incentive Contracts with Many Agents)


Claim 1 (currently amended): 

	Deich teaches:
A method of using a processor device and … for predicting and planning of staffing needs for services comprising: receiving, by a processor device, electronically transmitted data from an opportunity pipeline data store, the data representing current and historical project information, offerings information included in each opportunity and current and historical staffing information; 
Deich [002] teaches labor resource providers need to be proactive in workforce planning in order to conquer the future waves of demand. ; Deich [003] discloses labor resource decision support system includes one or more computers and a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations. 
Deich [0060] discloses the labor resource decision support system 200 accounts for attrition … the estimated rate of attrition may be computed based on past experience data.
Diech [061]-[065], [Figure 5] disclose a number of open requisitions for the one or more types of labor resources determined got one or more time periods  550, number of accepted offers for the one or more types of labor resource is determined for the one or more time periods (560),  a number of roles to fill for the one or more types of labor resource is determined for the one or more time periods (570).
Deich [067], [Figure 6] discloses FIG. 6 shows an exemplary user interface 600 for displaying supply, demand and net gaps for various resources over multiple time periods. 
	Deich [Figure 3] and [Figure 5] and all associated text.


generating, by the processor device, an optimization computing model that: minimizes related data representing: staffing hiring at each time period, assignment of staff members to different opportunities in each location, and … due to lack of staff and skill, at particular times, wherein the optimization computing model provides an optimized predicted hiring plan based on hiring timelines per skill set that have to be fulfilled ; 

Deich [057] discloses process 500 begins, forecasted demand is determined based on sales opportunities for one or more types of labor resources for one or more time periods (510). For example, the sales opportunities may correspond to particular types of human resources as well as particular time periods (e.g., months, years, etc.). The demand forecasting may occur, for instance, with the aid of the labor resource decision support system 200, as described with respect to FIG. 2.

Deich [004], [027],[071]- [073],[Figure 6] teach data records and input data 616 include headcount information, forward -looking predictions, skill,  language which is associated with a location, and a location field that defines a geographic location of a labor resource.
Deich [0102], [Figure 12] discloses modeling scenarios, for instance, may account for labor resource supply and demand, gap measurements, attrition, contract win probabilities, or any other labor resource data or concepts. Each modeling scenario may take advantage of the fact that labor resource information is encapsulated in the standardized data record … which facilitates the aggregation of labor resource information by skill, language, job location, etc.
	
Deich [Figure 5 block 120, 130, and 140] and all associated text.

	Although highly suggested, Diech does not explicitly teach:
“… late delivery …”

Head teaches:
“… late delivery …”

Head teaches a positive or negative value position, wherein Vendor choices are framed in light of overall loss. Vendor A provides no guarantee of delivery requirements for smaller clients. Vendor B guarantees 85% probability of not missing any delivery requirement and a 15% probability of not meeting delivery requirements. – See Head [092] - [094].

Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];


Head teaches 1. Vendor A recommends that the company outsource their transportation to an independent trucking company (Vendor A), thereby eliminating their trucking facilities and 2. Vendor B recommends that the company eliminate their in-house trucking staff, and using a mixture of shipping contractors and shipping auction markets contract their deliveries on a load-by-load basis staff, Head [084]-[085]

Diech teaches forecasting the demand for labor. Head teaches probabilities of late deliveries.  It would have been obvious, predicting staffing using decision support modeling, as taught by Diech, with penalty and late delivery considerations, as taught by Head to increases their probability of being chosen for award, Head [088].


generating, by the processor device, an optimal threshold for data representing a win score for deals predicted … to be won using the data from the opportunity pipeline data store, wherein a deal is a service contract; 

Deich [059], [Figure 5] discloses demand is aggregated based on sales opportunities and existing contracts accounting for win likelihood of at least one sales opportunity (530). For example, the labor resource decision support system 200 may be used to calculate totals. … further accounting for the likelihood that certain contracts will be won
	
Diech [0112] discloses by comparing the calculated cost values (threshold), a user may select a resource planning scenario that provides the lowest cost (less than a threshold) to the organization and still meets the resource needs of the organization,; Diech [0110]-[0111] discuss cost modeling.

generating, by the processor device, output data representing predicted opportunities to be won using machine computing learning processing comprising: Page 2 of 23Patent Application No. 15/873,360Docket No. ARC920160122US1 Amdt. dated June 27, 2022 Reply to Non-Final Office Action of June 16, 2022training a win prediction … with training data based on metadata representing current opportunities in the opportunity pipeline data store; 

Deich [0102], [Figure 12] discloses the modeling scenario may correspond to labor resource data handled by the labor resource decision support system 200, as described with respect to  FIG. 2. Modeling scenarios, for instance, may account for labor resource supply and demand, gap measurements, attrition, contract win probabilities, or any other labor resource data or concepts. 

filtering data for deals with the data representing win scores that are less than the threshold for the data representing the win score for deals predicted … to be won; 

Deich [076]- [077] discloses when the process 700 begins, a type of output desired by the user is determined based on received user input (710). …  Filter criteria for the output is determined based on received user input (720). For example, based on the type-of-output selections made by the user, specific filter criteria may be determined, such as by the demand/supply netting applications 230. 

Deich [010] discloses the operations may include determining a type of output desired based on received user input and determining filter criteria for the output based on received user input.  … The operations further may include determining a recommended course of action for addressing a gap (threshold) between demand for the first type of labor resource and supply for the first type of labor resource based on the calculated gap measurement and providing an output that indicates the recommended course of action for addressing the gap between demand for the first type of labor resource and supply for the first type of labor resource.; Deich [011] discloses the  operations may include determining a demand measurement (threshold) …. the operations may include calculating a gap measurement (threshold) that accounts for the supply measurement. ; Deich [014] discloses the calculated gap measurement reflects ability of the organization to meet forecasted demand.
	Deich [Figure 5 and all associated text] and Diech [0102]

Diech [0112] discloses by comparing the calculated cost values (threshold), a user may select a resource planning scenario that provides the lowest cost (less than a threshold) to the organization and still meets the resource needs of the organization

prediction processing by a deal progress monitoring computing model that outputs data representing each remaining deal and that outputs prediction data representing a future event and related timeline; 

Deich [Figure 5 and all associated text], [067]

Deich [076] –[078] discloses when the process 700 begins, a type of output desired by the user is determined based on received user input (710).  …  Filter criteria for the output is determined based on received user input (720). For example, based on the type-of-output selections made by the user, specific filter criteria may be determined, such as by the demand/supply netting applications 230. The filter criteria may relate to one or more fields included in a standardized data record.

Diech [088]-[089] disclose data display  including the graph 910 corresponds to values in the "Frozen Forecast," "Revised Forecast" or "Actuals". and  Diech [092] discloses the graph and information shown in FIG. 9 correspond to labor resource forecast, as indicated by a graph title 922 of "S & OP Graph--Forecast." In this case, the "Forecast" portion of the title 922 corresponds to the selection (e.g., by the user) of a "Forecast Graph" control 924 from the navigation panel 904. 

updating data representing each deal with data representing a predicted event; 
Diech [079] discloses The generated output is displayed on a display device (740). For example, the output may be displayed by the demand/supply netting applications 230. The output may be similar, for instance, to the calculated results 618 and other information described with respect to FIG. 6, or the output may be similar to the screens described below with respect to FIGS. 9, 10, 11A and 11B

and iterating the prediction processing and updating the data until an end of a computing simulation time window for simulating progress of each deal.

Diech [088]-[089] disclose data display  including the graph 910 corresponds to values in the "Frozen Forecast," "Revised Forecast" or "Actuals",   and  Diech [092] discloses the graph and information shown in FIG. 9 correspond to labor resource forecast, as indicated by a graph title 922 of "S & OP Graph--Forecast." In this case, the "Forecast" portion of the title 922 corresponds to the selection (e.g., by the user) of a "Forecast Graph" control 924 from the navigation panel 904. 

	Diech does not explicitly teach:
“… by machine learning  … machine learning model ….”

Chinto teaches:
“… by machine learning  … machine learning model ….”
Chinto teaches hiring agents (award/won contract) and  a model … to implement actions as a unique perfect Bayesian equilibrium whose outcome is the same as the desired equilibrium outcome is the principal offered just a set of incentive contracts. (Chinto , p. 556 paragraph 1)


Diech teaches forecasting the demand for labor. Chinto teaches constructing a multi-stage mechanism that has a unique second best perfect Bayesian equilibrium. It would have obvious combine before the effective filing date to combine predicting staffing using decision support modeling,  as taught by Diech, with Bayesian equilibrium/ machine learning, as taught by Chinto, to determine the best outcome, (Chinto, p. 556 paragraph 1)


Regarding Claim 2, (previously presented) 

The method of claim 1, wherein the data from the opportunity pipeline data store further comprises data representing: resource locations, workload capacity information, budget information, penalty information, hiring timeline information, … , hiring information, and assignment of staff to opportunity information, and the win prediction… .

Deich [0102], [Figure 12] discloses the modeling scenario may correspond to labor resource data handled by the labor resource decision support system 200, as described with respect to  FIG. 2. Modeling scenarios, for instance, may account for labor resource supply and demand, gap measurements, attrition, contract win probabilities, or any other labor resource data or concepts. 
	
Diech [061]-[065], [Figure 5] disclose a number of open requisitions for the one or more types of labor resources determined got one or more time periods  550, number of accepted offers for the one or more types of labor resource is determined for the one or more time periods (560),  a number of roles to fill for the one or more types of labor resource is determined for the one or more time periods (570). The number of roles to fill, for instance, may be calculated as a difference between the aggregated demand and the actual headcount and a surplus exists in labor report headcounts as compared to forecasted demand, these numbers may be calculated automatically by the labor resource decision support system 200 based on specific job needs and time periods. In some implementations, decision makers may use decision support system to restructure project start and stop times …  allocate resources more effectively and avoid possible lay-offs.
Diech [0108], FIG. 13 illustrates an exemplary process 1300 for providing output related to costs associated with the one or more resource planning scenarios. For example, the costs may correspond to scenarios output by the process 1200 described with respect to FIG. 12. . ; Diech [0112] discloses by comparing the calculated cost values, a user may select a resource planning scenario that provides the lowest cost to the organization and still meets the resource needs of the organization.

Although highly suggested, Diech does not explicitly teach:
“… late delivery information … machine learning model is a naive Bayesian model…”

Head teaches:
“… late delivery …”

Head teaches a positive or negative value position, wherein Vendor choices are framed in light of overall loss. Vendor A provides no guarantee of delivery requirements for smaller clients. Vendor B guarantees 85% probability of not missing any delivery requirement and a 15% probability of not meeting delivery requirements. – See Head [092] - [094].

Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];


Head teaches 1. Vendor A recommends that the company outsource their transportation to an independent trucking company (Vendor A), thereby eliminating their trucking facilities and 2. Vendor B recommends that the company eliminate their in-house trucking staff, and using a mixture of shipping contractors and shipping auction markets contract their deliveries on a load-by-load basis staff, Head [084]-[085]

Diech teaches forecasting the demand for labor. Head teaches probabilities of late deliveries.  It would have been obvious, predicting staffing using decision support modeling, as taught by Diech, with penalty and late delivery considerations, as taught by Head to increases their probability of being chosen for award, Head [088].


Chinto teaches:
“and the win prediction machine learning model is a naive Bayesian model.”

Chinto teaches hiring agents (award/won contract) and  a model … to implement actions as a unique perfect Bayesian equilibrium whose outcome is the same as the desired equilibrium outcome is the principal offered just a set of incentive contracts. (Chinto , p. 556 paragraph 1)

Diech teaches forecasting the demand for labor. Chinto teaches constructing a multi-stage mechanism that has a unique second best perfect Bayesian equilibrium. It would have obvious combine before the effective filing date to combine predicting staffing using decision support modeling,  as taught by Diech, with Bayesian equilibrium, as taught by Chinto, to determine the best outcome, (Chinto, p. 556 paragraph 1)


Regarding Claim 3 ,(currently amended) 

The method of claim 1, wherein: Page 3 of 23Patent Application No. 15/873,360Docket No. ARC920160122US1the data representing deals that end up with data representing a predicted future event as won are treated as data representing deals predicted to be won; and the optimization computing model provides the optimized predicted hiring plan further based on total number of available resources at any point in time, resources available due to hiring, unmet demand, and capacities of maximum allocated resources to opportunities.  
	
	[Same as above], Diech  [0102], [0112], [Figure 12], [Figure 6]



Regarding Claim 4 (currently amended) 
The method of claim 3, wherein the optimization computing model optimizes data representing a tradeoff between data representing … and any unnecessary hiring and staffing, and the service contract is an information technology (IT) service contract.

[Similar to above] , Diech [0112], [Figure 9], [Figure 10], [Figure 11A and 11B] 
Diech [061]-[065], [Figure 5] disclose a number of open requisitions for the one or more types of labor resources determined got one or more time periods  550 … a surplus exists in labor report headcounts as compared to forecasted demand, these numbers may be calculated automatically by the labor resource decision support system 200 based on specific job needs and time periods. In some implementations, decision makers may use decision support system to restructure project start and stop times …  allocate resources more effectively and avoid possible lay-offs.

Diech teaches [Figure 6], [Figure 11 A] and claim 2 teach a skill field. For example, Figure 6 teaches skill telecoms, and thus, Diech teaches information technology.; Diech [0109] discloses a cost measure is associated with one or more of a first type of labor resources within the organization (1310). For example, the cost of labor associated with technology-based labor resources in India may be lower than the costs associated with labor in other countries (e.g., the United States). 

Although highly suggested, Diech does not explicitly teach:
“… penalties for late deliveries …”

Head teaches:
“… penalties for late deliveries …”

Head teaches a positive or negative value position, wherein Vendor choices are framed in light of overall loss. Vendor A provides no guarantee of delivery requirements for smaller clients. Vendor B guarantees 85% probability of not missing any delivery requirement and a 15% probability of not meeting delivery requirements. – See Head [092] - [094].

Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];


Head teaches 1. Vendor A recommends that the company outsource their transportation to an independent trucking company (Vendor A), thereby eliminating their trucking facilities and 2. Vendor B recommends that the company eliminate their in-house trucking staff, and using a mixture of shipping contractors and shipping auction markets contract their deliveries on a load-by-load basis staff, Head [084]-[085]

Diech teaches forecasting the demand for labor. Head teaches probabilities of late deliveries.  It would have been obvious, predicting staffing using decision support modeling, as taught by Diech, with penalty and late delivery considerations, as taught by Head to increases their probability of being chosen for award, Head [088].


Regarding Claim 5, (previously presented) 

The method of claim 4, further comprising: receiving, by the processor device, a number of data buckets for the number of thresholds for the data representing the win score for deals predicted to be won for the prediction processing; and constructing, by the processor device, for any data bucket, … to a particular number of that data bucket and that did not make it through processing for any lower numbered data buckets.

Deich [0102], [Figure 12], [Figure 2] discloses modeling scenarios, for instance, may account for labor resource supply and demand, gap measurements, attrition, contract win probabilities, or any other labor resource data or concepts.
(Diech teaches labor resource supply and demand, gap measurements, attrition, and thus, Diech teaches data buckets.)

Diech does not teach:
“… data representing pseudo-won deals from data representing a number of deals equal …”

Head teaches:
 “… data representing pseudo-won deals from data representing a number of deals equal …”

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].; Head teaches the decision weights is the determination of whether each vendor/competitor having a value position that is aligned with the value position the buying organization. Therefore, the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying –organization and to itself, to the decision weights S240., Head [0077].

Diech teaches forecasting the demand for labor. Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, predicting staffing using decision support modeling, as taught by Diech, with predicting wins using decision analyses, as taught by Head to increases their probability of being chosen for award, Head [088].   

Regarding Claim 6,  (previously presented) 

The method of claim 5, wherein the data representing … is constructed as output for a probability of winning equal Page 4 of 23Patent Application No. 15/873,360Docket No. ARC920160122US1Amdt. dated June 27, 2022 Reply to Non-Final Office Action of June 16, 2022to a probability that at least one of the deals used in constructing it is output as won based on a score output from the win prediction … .

Diech [0104] –[0106] teaches modeling scenario may model future labor resource situations based on the projections and provide output that illustrates results of the modeling. Different results may be provided based on different projections and/or different actions taken to address labor resource issues. The system 200 may run several, different modeling scenarios to enable a user to perceive which modeling scenario provides desired results.; Diech [0107] teaches based on the updated supply, demand, and gap measurements, output is provided that indicates results of the modeling scenario (1230). For example, the output provided may be in the form of graphs and tables, such as the information displayed in the user interfaces 900, 1000 and 1100 described with respect to FIGS. 9, 10, 11A and 11B.

Diech does not explicitly teach:
“… pseudo-won deals … machine learning model…”

Head teaches:
“… pseudo-won deals …”

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].; Head teaches the decision weights is the determination of whether each vendor/competitor having a value position that is aligned with the value position the buying organization. Therefore, the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying –organization and to itself, to the decision weights S240., Head [0077].

Diech teaches forecasting the demand for labor. Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, predicting staffing using decision support modeling, as taught by Diech, with predicting wins using decision analyses, as taught by Head to increases their probability of being chosen for award, Head [088].   

Chinto teaches:
“… machine learning model…”

Chinto teaches hiring agents (award/won contract) and  a model … to implement actions as a unique perfect Bayesian equilibrium whose outcome is the same as the desired equilibrium outcome is the principal offered just a set of incentive contracts. (Chinto , p. 556 paragraph 1)

Diech teaches forecasting the demand for labor. Chinto teaches constructing a multi-stage mechanism that has a unique second best perfect Bayesian equilibrium. It would have obvious combine before the effective filing date to combine predicting staffing using decision support modeling,  as taught by Diech, with Bayesian equilibrium, as taught by Chinto, to determine the best outcome, (Chinto, p. 556 paragraph 1)


Regarding Claim 7,  (previously presented) 
The method of claim 6, wherein the probability … a list for each bucket … is determined by computing processing … representing chances of winning each deal.
[Similar to above], Diech [0112]

Diech does not teach:
“… that at least one of the deals in . … based on independence between data”

Head teaches:
“… that at least one of the deals in a list for each data bucket
Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].;

Head teaches a positive or negative value position, wherein Vendor choices are framed in light of overall loss. Vendor A provides no guarantee of delivery requirements for smaller clients. Vendor B guarantees 85% probability of not missing any delivery requirement and a 15% probability of not meeting delivery requirements. – See Head [092] - [094].

Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];

Diech teaches forecasting the demand for labor. Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, predicting staffing using decision support modeling, as taught by Diech, with predicting wins using decision analyses, as taught by Head to increases their probability of being chosen for award, Head [088].   


Claims 8-23 are withdrawn.


Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure: Cao (US 2008/0167930) discloses using advanced probabilistic techniques to optimize, addressing tradeoffs among capacity levels, costs, revenues, profits, engagement loss and other business risks and concerns. The optimization techniques are used to determine the optimal usage of resources,  to estimate optimal staffing levels, maximize expected revenue or profit rate or to minimize expected cost. The constraints reflect parameters, such as arrival rates of projects, project risks and available skill capacities (lack of staff). Farooq (US 10, 095, 990 B2) teaches augmenting resource capacity using optimization modules. Rini (US 2018/ 0,268,341 A1)  teaches simulation of a deal in a time window.; Vogel (US 2004/0162,753 A1) discloses rationalizing the current workforce, reduce the away team, reduce or fire contractors, fill open staffing areas, achieve a maximum skill deployments.  Grady –Smith (US 2017/0,236,081 A1)  discloses evaluating and analyzing interaction data and/or the visual representation to assist in making decisions for purposes of one or more of organizational planning, employee or project management.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623